Exhibit 10.6
EXECUTION VERSION
CONSENT AND FIRST AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
     THIS CONSENT AND FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT (the “Amendment”), dated as of March 26, 2010, is made and entered
into by and among ROYAL GOLD, INC., a corporation organized and existing under
the laws of the State of Delaware, as a borrower (“Royal Gold”) and HIGH DESERT
MINERAL RESOURCES, INC., a corporation organized and existing under the laws of
the State of Delaware, as a borrower (“High Desert”, with each of Royal Gold and
High Desert individually referred to herein as a “Borrower” and collectively
referred to herein as the “Borrowers”), RG MEXICO, INC., a corporation organized
and existing under the laws of Delaware, as a guarantor (the “Guarantor”), HSBC
BANK USA, NATIONAL ASSOCIATION, a national banking association organized and
existing under the laws of the United States (“HSBC Bank”), as a lender,
SCOTIABANC INC., as a lender (“Scotiabanc” and together with HSBC Bank,
collectively the “Lenders”), HSBC Bank, as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”), THE BANK OF NOVA SCOTIA, as sole
syndication agent (“BNS”) and HSBC SECURITIES (USA) INC., as sole lead arranger
(“HSBC Securities”).
Recitals
     A. The Borrowers, the Guarantor, the Administrative Agent and the Lenders,
BNS and HSBC Securities are parties to the Third Amended and Restated Credit
Agreement, dated as of October 30, 2008, (as amended, restated, supplemented or
otherwise modified from time to time, the “Revolving Credit Agreement”).
     B. Royal Gold and High Desert are also parties to that certain Term Loan
Facility Agreement, dated as of January 20, 2010 (the “Original Term Loan Credit
Agreement”), by and among Royal Gold, as the borrower (the “Term Loan
Borrower”), High Desert, as a guarantor, Royal Gold Chile Limitada, a limited
liability partnership organized and existing under the laws of Chile, as a
guarantor (“RG Chile”), RGLD Gold Canada, Inc., a corporation organized and
existing under the laws of the Province of British Columbia, as a guarantor (“RG
Canada”), and those additional guarantors from time to time party thereto, as
guarantors (together with High Desert, RG Chile and RG Canada, collectively, the
“Term Loan Guarantors”), HSBC Bank, as a lender (“Original Term Lender”), HSBC
Bank, as administrative agent thereunder (in such capacity, the “Term
Administrative Agent”), and HSBC Securities, as the sole lead arranger.
     C. The Term Loan Borrower, the Term Loan Guarantors, the Original Term
Lender, the Term Administrative Agent and the other parties thereto have agreed
to amend and restate the Original Term Loan Credit Agreement to, among other
things, join BNS as a lender thereunder (BNS together with the Original Term
Lender, the “Term Lenders”), advance additional funds, amend the financial
covenants, extend the Maturity Date (as defined therein), amend the rate of
interest applicable to the funds advance thereunder and change the rate of
amortization, among other changes (the Original Term Loan Credit Agreement, as
so amended and restated and as it may be further amended, restated, supplemented
or otherwise modified from time to time, the “Term Loan Credit Agreement”).

 



--------------------------------------------------------------------------------



 



     D. In connection with the Original Term Loan Credit Agreement, which
obligation continues under the Term Loan Credit Agreement, each of Royal Gold
and High Desert (as the direct parents of RG Chile, the “Partners”) agreed,
among other things, to (i) pledge its equity interests in RG Chile to the Term
Administrative Agent for the benefit of the Term Lenders (the “Pledge”) and
(ii) to cause RG Chile to amend its bylaws to facilitate foreclosure on such
equity interests by the Term Administrative Agent in connection with its
exercise of remedies under the Term Loan Credit Agreement, if any (the “Bylaw
Amendment”), which Bylaws Amendment is prohibited under Section 7.10 of the
Revolving Credit Agreement.
     E. Borrowers have therefore requested that Lenders, and the Lenders have
agreed in accordance with Section 10.1 of the Revolving Credit Agreement, to
(i) amend the Revolving Credit Agreement to conform the financial covenants and
certain other provisions to the corresponding provisions of the Term Loan Credit
Agreements and (ii) consent to the Bylaw Amendment to avoid any Default or Event
of Default that would have arisen upon the adoption of the Bylaw Amendment but
for the consent provided hereunder.
AGREEMENT
     NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Amendment agree as follows:
     1. Defined Terms. Capitalized terms used but not defined in this Amendment
shall have the meanings given thereto in the Revolving Credit Agreement.
     2. Amendments to the Revolving Credit Agreement.
          (a) Section 6.16(d) of the Revolving Credit Agreement is hereby
amended by deleting it in its entirety and replacing it with the following:
          (d) Current Ratio. The Current Ratio shall be (i) for the periods
ending December 31, 2008 through December 31, 2009, greater than or equal to 1.5
to 1.0, (ii) for the periods ending March 31, 2010 and June 30, 2010, greater
than or equal to 1.0 to 1.0; and (iv) at all times thereafter, greater than or
equal to 1.5 to 1.0.
          (b) Section 7.5 of the Revolving Credit Agreement is hereby amended by
deleting it in its entirety and replacing it with the following:
          Section 7.5 Dissolution or Sale of Assets. Each of the Credit Parties
will not, nor will it permit any Subsidiary to (whether in one transaction or in
a series of transactions and whether directly or indirectly): (a) dissolve,
liquidate or wind up its affairs, except for the dissolution, liquidation or
winding up of the affairs of any Subsidiary that is not itself a Credit Party as
such Subsidiary has no material assets; provided that the Credit Parties have
provided advance written notice thereof to the Administrative Agent; or
(b) sell, assign, transfer, lease to a third party or otherwise dispose of its
business or assets as a whole or in an amount which constitutes a substantial
portion thereof, except with respect to any

 



--------------------------------------------------------------------------------



 



Subsidiary that is not itself a Credit Party that has no material assets, which
shall be permitted so long as no Default or Event of Default has occurred and is
continuing, or would otherwise occur as a result of such action; provided that
the Credit Parties have provided advance written notice thereof to the
Administrative Agent; or (c) sell, assign, transfer, lease to a third party or
otherwise dispose of any material property or asset, including any Royalty
Interest or Non-Credit Party Royalty Interest, equity interests of any
Subsidiary that is not itself a Credit Party or any portion of the foregoing; or
(d) agree to do any of the foregoing at a future time; except, in the case of
clause (c), a Credit Party or Subsidiary that is not itself a Credit Party shall
be permitted to undertake the following actions so long as no Default or Event
of Default has occurred and is continuing, or would occur as a result of such
action:
          (i) the sale, assignment, lease, transfer or other disposition in the
ordinary course of business of (A) inventory or property that has become
obsolete or worn out or no longer used in the conduct of business, (B)
Non-Credit Party Royalty Interests and Royalty Interests (other than Material
Royalties) in respect of Metals other than precious Metals, (C) Non-Credit Party
Royalty Interests and Royalty Interests (other than Material Royalties) in
respect of precious Metals in an aggregate amount not to exceed Five Million
Dollars ($5,000,000) in the aggregate in any calendar year, (D) the proceeds of
the Loan in accordance with Section 3.8, (E) the assets set forth on
Schedule 7.5, or (f) other assets not constituting Royalty Interests or
Non-Credit Party Royalty Interests in an aggregate amount not to exceed One
Million Dollars ($1,000,000) in any calendar year;
          (ii) the swap or exchange of any Non-Credit Party Royalty Interest or
Royalty Interest not constituting a Material Royalty for another Non-Credit
Party Royalty Interest or Royalty Interest of at least reasonably equivalent
value, as determined by the Board of Directors of Royal Gold and approved in
writing by the Administrative Agent (or, to the extent that the Non-Credit Party
Royalty Interest or Royalty Interest to be acquired is less than reasonably
equivalent value, such swap or exchange shall be permitted if the net
disposition amount would be permitted pursuant to the immediately preceding
clause (i)); or the sale, assignment, lease or transfer of property or assets,
other than a Material Royalty, to a Credit Party.
          (c) Schedules 7.1 and 7.2 to the Revolving Credit Agreement are hereby
deleted and replaced in their entirety by the corresponding schedules attached
hereto as Exhibit A and Schedule 7.5, also attached hereto as Exhibit A is
hereby added to the schedules to the Revolving Credit Agreement.
     3. Consent. The Lenders hereby consent to the Bylaw Amendment and agree to
waive compliance with Section 7.10 of the Revolving Credit Agreement in
connection with the Bylaw Amendment to avoid any Default or Event of Default
that would have arisen thereunder but for this consent. This consent is
expressly limited to the extent described herein and shall not

 



--------------------------------------------------------------------------------



 



be construed to be a consent to or a waiver of any terms, provisions, covenants,
warranties or agreements contained in the Revolving Credit Agreement or in any
of the other Credit Documents, except as expressly provided herein. The Lenders
reserve the right to exercise any rights and remedies available to them in
connection with any other present or future defaults with respect to the
Revolving Credit Agreement or any other provision of any Credit Document.
     4. Representations and Warranties. Each Credit Party hereby jointly and
severally represents and warrants that (i) the representations and warranties
contained in the Revolving Credit Agreement the other Credit Documents are true
and correct in all material respects on and as of the date hereof, after giving
effect to the terms of this Amendment, (ii) this Amendment and each other
Instrument delivered by a Credit Party in connection herewith has been duly
authorized, executed and delivered by each Credit Party, (iii) the execution,
delivery and performance of this Amendment are within the corporate power and
authority of the each Credit Party and have been duly authorized by appropriate
corporate action and proceedings, (iv) this Amendment and each other Instrument
delivered in connection herewith constitutes the legal, valid, and binding
obligation of each Credit Party which is party thereto enforceable against such
Credit Party in accordance with its terms except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the rights of creditors generally and general principles of equity, (v) no
consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery and performance of this
Amendment and the other Instruments delivered in connection herewith, (vi) the
Liens under the Security Documents are valid and subsisting and secure the
Credit Parties’ obligations under the Credit Documents, and (vii) no Default or
Event of Default has occurred and is continuing or will occur as a result of the
consummation of the transactions contemplated hereby.
     5. Conditions Precedent. This Amendment shall become effective as of the
date hereof upon satisfaction of the following conditions precedent:
          (a) The Administrative Agent has received multiple original
counterparts, as requested by the Administrative Agent, of this Amendment duly
and validly executed and delivered by Responsible Officers of the Parties
hereto.
          (b) The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrowers demonstrating compliance with the financial
covenants contained in Section 6.16 of the Revolving Credit Agreement by
calculation thereof as of the end of the most recently completed fiscal quarter.
          (c) The Administrative Agent shall have received evidence reasonably
satisfactory to the Lenders that this Amendment has been approved and entered
into pursuant to approval by the Board of Directors of each Borrower.
          (d) The Administrative Agent shall have received such other
Instruments, certificates, information and opinions as the Lender may reasonably
request, in each case, in form and substance reasonably satisfactory to the
Lender.
     6. Miscellaneous.

 



--------------------------------------------------------------------------------



 



          (a) This Amendment and all other Instruments executed and delivered by
any Credit Party in connection with this Amendment are and shall be deemed to be
Credit Documents for all purposes. All references to the Revolving Credit
Agreement in each of the Credit Documents and in any other document or
instrument shall hereafter be deemed to refer to the Revolving Credit Agreement
as amended hereby.
          (b) Each of the Credit Parties does hereby adopt, ratify, and confirm
the Revolving Credit Agreement, as amended hereby, and acknowledges and agrees
that the Revolving Credit Agreement, as amended hereby, and all other Credit
Documents are and remain in full force and effect, and each Borrower and each
Guarantor acknowledge and agree that its respective liabilities under the
Revolving Credit Agreement and the other Credit Documents are not impaired in
any respect by this Amendment or the amendments, consents or waivers granted
hereunder.
          (c) The Administrative Agent and the Lenders hereby expressly reserve
all of their rights, remedies, and claims under the Credit Documents. The
execution, delivery and effectiveness of this Amendment shall not operate or be
deemed to operate as a waiver of any rights, powers or remedies of the Lender
under the Revolving Credit Agreement or any other Credit Document or constitute
a waiver of any provision thereof.
          (d) This Amendment shall be governed by and construed in accordance
with the laws of the State of New York, excluding that body of law relating to
conflict of laws.
          (e) This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with each Borrower and the Administrative Agent. This Amendment
may be validly executed and delivered by facsimile, e-mail or other electronic
transmission, and a signature by facsimile, e-mail or other electronic
transmission shall be as effective and binding as an original signature.
          (f) This Amendment shall be binding upon and inure to the benefit of
each Party, and their respective successors and assigns permitted by the
Revolving Credit Agreement.
          (g) The Borrowers shall pay all reasonable costs, fees and expenses
paid or incurred by the Lenders and the Administrative Agent incident to this
Amendment, including, without limitation, the reasonable fees and expenses of
counsel in connection with the negotiation, preparation, delivery and execution
of this Amendment and any related documents.
[The remainder of this page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by its proper and duly authorized officers as of the
day and year first above written.

          BORROWERS:  ROYAL GOLD, INC.
      By:   /s/ Stefan Wenger         Name:   Stefan Wenger        Title:  
Chief Financial Officer and Treasurer        HIGH DESERT MINERAL RESOURCES, INC.
      By:   /s/ Stefan Wenger         Name:   Stefan Wenger        Title:   Vice
President and Treasurer     

GUARANTOR:

            RG MEXICO, INC.
      By:   /s/ Karen Gross         Name:   Karen Gross        Title:  
Secretary     

[signature pages continue]
Signature Page to Waiver and First Amendment to
Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



ADMINISTRATIVE AGENT AND LENDER:

            HSBC BANK USA, NATIONAL
ASSOCIATION
as Administrative Agent and as a Lender
      By:   /s/ William S. Edge, III         Name:   William S. Edge, III       
Title:   Managing Director     

[signature pages continue]
Signature Page to Waiver and First Amendment to
Third Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



LENDER:

            SCOTIABANC INC.
as a Lender
      By:   /s/ J.F. Todd         Name:   J.F. Todd        Title:   Managing
Director     

[end of signature pages]
Signature Page to Waiver and First Amendment to
Third Amended and Restated Credit Agreement

 